Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the RCE filed 5/26/2022, wherein claims 1-4,6,9 and 10 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2022 has been entered.
 
Drawings

The replacement sheet of figs. 3 and 4 filed 5/26/2022 is accepted.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an ultimate length of the rear waistband portion is less than an ultimate length of the rear portion, but while stitched together, the rear waistband portion and the rear portion have a same stitched-together length” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Para. 26 of applicant’s spec provides: “ The representation in FIG 7 shows the medicinal underwear 105 in a flat and opened position to show the various lengths”. Para. 28 provides “discussions of the length of the fabric pertain to the amount of fabric used and the ultimate length of the stretched or un-stretched fabric, so long as the comparison is based on both pieces of fabric being similarly stretched or un-stretched”. Therefore, it appears that fig. 7 is meant to show the ultimate length of the rear waistband portion and rear portion. However, 605 appears shorter than the rear waistband length which contradicts applicant’s claim language requiring an ultimate length of the rear waistband portion to be less than an ultimate length of the rear portion. It isn’t clear what L4 is denoting because it extends beyond 605 to 130. In front views of the invention (figs. 1 and 5), there is a gap at 160 between the front panel and rear panel so it does not seem that the rear portion length would extend the length of L4 as shown in fig. 7 and furthermore, 605 would have to be stretched to meet the length of L4 which contradicts the rear waistband length being shorter than the rear portion in an unstretched or equally stretched state. Fig. 7 doesn’t show the rear portion and the rear waistband stitched together and therefore cannot be relied on to teach the rear waistband portion and the rear portion have a same stitched-together length. The examiner doesn’t find that any of the figures showing the rear portion and the rear waistband stitched together label the lengths of the rear waistband portion and the rear portion so as to provide support for this claim language.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-4,6,9 and 10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation “an ultimate length of the rear waistband portion is less than an ultimate length of the rear portion, but while stitched together, the rear waistband portion and the rear portion have a same stitched-together length, in which the lesser ultimate lengths based on a lesser amount of fabric used for the rear waistband portion causes left and right side regions to tension toward the wearer's rear”. This limitation lacks support in the original disclosure and therefore constitutes new matter because while applicant’s specification does disclose the rear waistband length being shorter than the length of the rear portion (paras 28,31), applicant’s specification does not disclose the rear waistband portion and the rear portion have a same stitched-together length, and also doesn’t disclose the combination of an ultimate length of the rear waistband portion is less than an ultimate length of the rear portion, but while stitched together, the rear waistband portion and the rear portion have a same stitched-together length.  The examiner doesn’t find that any of the figures showing the rear portion and the rear waistband stitched together label the lengths of the rear waistband portion and the rear portion so as to provide support for them being the same length.

Applicant’s specification also does not disclose or make clear how the shorter waistband would be sewn to the longer rear portion so that they are the same length and “the lesser ultimate lengths based on a lesser amount of fabric used for the rear waistband portion causes left and right side regions to tension toward the wearer's rear”. For example, is the rear portion gathered or pleated and then stitched to the shorter waistband? Or is the rear waistband portion stretched and then stitched to an unstretched rear portion? Are both the waistband and rear portion stretched to varying degrees and stitched?

	Claim 10 recites the limitation “wherein stitching around the cut-out areas extends from the inside fabric to the outside portion”. This limitation lacks support in the original disclosure and therefore constitutes new matter because in applicant’s remarks, the applicant recites that they are claiming the stitching around the cut out areas is extending to the outside fabric of the waistband (pg. 7) which directly contradicts applicant’s specification. Para. 24 recites that “the stitching 415 is on the inside fabric 405 and connects to the waistband 105 but does not go through to the front/outer side fabric of the waistband.”

All remaining claims are rejected as depending from a rejected base claim.


Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4,6,9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear in light of applicant’s spec what the applicant means by “an ultimate length of the rear waistband portion is less than an ultimate length of the rear portion, but while stitched together, the rear waistband portion and the rear portion have a same stitched-together length, in which the lesser ultimate lengths based on a lesser amount of fabric used for the rear waistband portion causes left and right side regions to tension toward the wearer's rear” because the specification doesn’t describe how this configuration is achieved and it is not made clear by the figures. 
Para. 26 of applicant’s spec provides: “ The representation in FIG 7 shows the medicinal underwear 105 in a flat and opened position to show the various lengths”. Para. 28 provides “discussions of the length of the fabric pertain to the amount of fabric used and the ultimate length of the stretched or un-stretched fabric, so long as the comparison is based on both pieces of fabric being similarly stretched or un-stretched”. Therefore, it appears that fig. 7 is meant to show the ultimate length of the rear waistband portion and rear portion. However, 605 appears shorter than the rear waistband length which contradicts applicant’s claim language requiring an ultimate length of the rear waistband portion to be less than an ultimate length of the rear portion. The examiner doesn’t find that any of the figures showing the rear portion and the rear waistband stitched together label the lengths of the rear waistband portion and the rear portion so as to explain this claim language.
Additionally, the applicant claims in claim 1 that “side regions are connected to the rear portion” but it is unclear as to whether the side regions are part of the rear portion, or if the rear portion is a separate portion between the side regions. This is especially confusing because claim 3 recites “the respective left and right side regions on the rear portion of the underwear”. If the applicant intends for the side regions to be part of the rear portion, the applicant could claim the rear portion comprises left and right side regions. If the applicant intends for the rear portion to be a separate portion between the side regions, the applicant could claim in claim 3 that the rear portion is between the respective left and right side regions.
Furthermore, the use of the term “ultimate” is confusing because ultimate means “last; furthest or farthest; ending a process or series” (dictionary.com), but it seems from applicant’s remarks and claim language that the applicant is actually intending to claim that the ultimate lengths are the lengths of the fabric first, or before putting the garment together.
Regarding claim 1, it is unclear if “an elastic rear waistband portion” on line 10 is referring to the same or different structure than “an elastic rear waistband” on lines 3-4. For the purposes of this office action, the examiner is interpreting them as referring to the same structure. The examiner suggests removing lines 10-11 because they repeat lines 3-4.
Claim 1 recites the limitation "the lesser ultimate lengths" in line 16.  There is insufficient antecedent basis for this limitation in the claim. There appears to be only one length that is less than the other and therefore it is unclear what lesser ultimate lengths the applicant is referring to. 
Regarding claim 1, it is unclear if “cut-out areas of material on an inside fabric of the waistband” is claiming cut-out areas through an inside fabric of the waistband (i.e. by cutting away material of an inside fabric of the waistband), or cut-out areas of material that are placed on an inside fabric of the waistband (i.e. cut-out areas of a layer of material being applied to inside fabric of the waistband). While it seems from applicant’s remarks that the applicant is intending to claim cut out areas extending through the inside fabric, the actual claim language is confusing and should be amended to reflect the intended meaning.
Claim 10 recites the limitation "outside portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. In the remarks, it seems that the applicant intended to claim “outside fabric” however if this is the case, claiming that the stitching extends through the outside fabric directly contradicts applicant’s specification (para. 24).

All remaining claims are rejected as depending on a rejected base claim.

Allowable Subject Matter
Claims 1-4,6, 9 and 10 are free of art. No prior art was found to teach, along with the other claim limitations, an outside fabric of the entire waistband is constant and free from gaps of material, two gaps in stitching on the outside fabric of the waistband and adjacent to the elastic front waistband portion, wherein the gaps in stitching are positioned on opposite sides of the elastic front waistband portion, in which the gaps in stitching reduce pressure applied against a wearer's legs and hip crease; and cut-out areas of material on an inside fabric of the waistband to further reduce tension while worn, in which the inside fabric is that which is pressed against the wearer's body when the medicinal pair of underwear is worn, and wherein the cut-out areas locations correspond to a location of the two gaps in stitching. Protting (U.S. 20060021116) is the closest prior art found to teach the waistband features however Protting fails to teach the combination of the above described features and no prior art has been found to suitably combine with Protting to teach the combination of the above described features.

Response to Arguments
Applicant's arguments filed 5/26/2022 have been fully considered.

Regarding applicant’s argument that L3 and L4 of fig. 7 do not represent the length of material in a resting position, but rather the stitched together length, the examiner contends that this is confusing because Fig. 7 doesn’t show the rear portion and the rear waistband stitched together. It isn’t clear what L4 is denoting because it extends beyond 605 to 130. In front views of the invention (figs. 1 and 5), there is a gap at 160 between the front panel and rear panel so it does not seem that the rear portion length would extend the length of L4 as shown in fig. 7 when the waistband and 605 are stitched together. Further explanation is provided in the drawing objection above.
The applicant further provides “ The lengths of the fabrics do not affect how the fabrics are stitched together, and the actual length differences between the fabrics directly affect the give-and-take of the underwear”. It is not clear to the examiner how the lengths of the fabric do not affect how the fabrics are stitched together when the crux of applicant’s claimed invention seems to be two fabrics of different lengths being stitched together to have the same length to achieve a particular purpose. 
The applicant also provides “The top of the rear portion's material, nonetheless, continues around until it mates with the front portion 130 (FIGs 1 and 2)”. This is confusing because it appears from figs. 1 and 2 that there is a gap  between 130 and the back panel piece (140 and 145 do not meet at the waistband, 130 and 135 do not meet at the waistband). Therefore, it doesn’t appear that the rear portion material mates with 130.
Regarding applicant’s argument that claim 10 was amended to recite that the stitching extends from the "inside fabric to the outside fabric," which references the outside fabric of the waistband, the examiner contends that claim 10 was amended to recite “outside portion” not outside fabric, and also, claiming the stitching around the cut out areas is extending to the outside fabric of the waistband (pg. 7) directly contradicts applicant’s specification. Para. 24 recites that “the stitching 415 is on the inside fabric 405 and connects to the waistband 105 but does not go through to the front/outer side fabric of the waistband.”
Regarding applicant’s arguments pertaining to the lack of clarity of the meaning of cutout areas per claim 1, the examiner contends that the claim language should be amended to clarify the intended meaning.
Applicant’s arguments pertaining to the prior art rejections have been considered and are persuasive. Therefore, the prior art rejections are withdrawn.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732      

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732